DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendment filed 09/21/2021 the previous rejection of the claims have been withdrawn.
Specifically, the claims have been amended to require “wherein the support structure comprises an aperture adjoining the cavity and configured to pass the response from the analyte reporter to the detector”.
Applicant's arguments filed 09/21/2021 have been fully considered and are persuasive.
Specifically, applicant argues that Applicant’s claimed support structure is a carbon filled polymer material. Such a carbon filled polymer material would be opaque not transparent. As a result, the transparent features required by Frese would not work with Applicant’s claimed carbon filled polymer material.
A notice of allowance follows.
Allowable Subject Matter
Claims 1, 2, 4, 6-17 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11 and 16, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a support structure defining a cavity …wherein the support structure comprises a carbon filled polymer material, wherein the support structure is a single molded structure, wherein the support structure comprises an aperture adjoining the cavity and configured to pass the response form the analyte reporter to the detector.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2, 4, 6-15, and 17 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877